DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Paul E. Franz during a communication on March 12, 2021. 

The claims have been amended as follows: 

Claim 1.	(Currently Amended) A computer-implemented method for communicating, within a blockchain network, shared blockchain data, the method comprising: 

processing, by the consensus node, the first transaction within a first block of the blockchain network; 
storing, by the consensus node of the blockchain network, a block header and current state information associated with the first block of the blockchain network; 
sending, by the consensus node of the blockchain network, the current state information and the first transaction associated with the first block of the blockchain network to one or more shared storage nodes of the blockchain network[[,]], 
storing, at one or more shared storage nodes, at the shared storage nodes as a plurality of key-value pairs (KVPs) of a historic state tree with values being account states of accounts associated with the blockchain network and keys being hash values of the corresponding account states, wherein each of the shared storage nodes and each of the consensus nodes are implemented in separate computer devices; 
generating, by the consensus node, a first hash value of a first account state corresponding to the first transaction, wherein the first account state is stored in the historic state tree; 
sending, by the consensus node, the first hash value to a first storage node of the one or more shared storage nodes; 

receiving, by the consensus node and from the first storage node, data representing the first account state; 
generating, by the consensus node, a second hash value of the received data;
comparing, by the consensus node, the first hash value to the second hash value; 
determining, by the consensus node, the first hash value is equal to the second hash value; and 
responsive to determining the first hash value is equal to the second hash value, verifying, by the consensus node, the first account state is part of the blockchain network based on determining the first hash value is equal to the second hash value.

Claim 2. 	(Currently Amended) The computer-implemented method of claim 1, wherein verifying, by the consensus node, the first account state is part of the blockchain network comprises verifying the first transaction is stored by the one or more shared storage nodes based on simplified payment verification.

Claim 3. 	(Original) The computer-implemented method of claim 1, wherein sending the current state information further comprises sending the current state information and a hash value of the current state information as KVP to the one or more shared storage nodes of the blockchain network.

Claim 4. 	(Currently Amended) The computer-implemented method of claim 1, wherein the current state information and the first transaction sent by the consensus node includes a digital signature generated, by the consensus node, based on a private key associated with the consensus node.

Claim 5.	(Canceled)

Claim 6. 	(Previously Presented) The computer-implemented method of claim 1, wherein the blockchain network includes at least f + 1 shared storage nodes and no more than 2f + 2 consensus nodes, and wherein f is a maximum number of faulty shared storage nodes and consensus nodes that can be tolerated within the blockchain network.

Claim 7. 	(Currently Amended) The computer-implemented method of claim 1, wherein the one or more shared storage nodes are elected, by receiving 2f + 1 votes from and wherein f is a maximum number of faulty shared storage nodes and consensus nodes that can be tolerated within the blockchain network.

Claim 8. 	(Original) The computer-implemented method of claim 1, wherein a current state tree includes KVPs with values being account sates associated with a current block and keys being node IDs corresponding to nodes of the current state tree and a block ID corresponding to the current block.

Claim 9.	(Canceled)
Claim 10.	(Currently Amended) The computer-implemented method of claim 1, wherein a current state tree and the historic state tree are stored, by the one or more shared storage nodes, as a fixed depth Merkle tree.

Claim 11.	(Currently Amended) A non-transitory, computer-readable storage medium storing within a blockchain network  to perform operations for communicating shared blockchain data, the operations comprising: 
receiving, by a consensus node of a blockchain network, a request to execute a first transaction within the blockchain network; 
processing, by the consensus node, the first transaction within a first block of the blockchain network; 
storing, by the consensus node of the blockchain network, a block header and current state information associated with the first block of the blockchain network; 
sending, by the consensus node of the blockchain network, the current state information and the first transaction associated with the first block of the blockchain network to one or more shared storage nodes of the blockchain networkji,]] 
storing, at one or more shared storage nodes, at the one or more shared storage nodes as a  plurality of key-value pairs (KVPs) of a historic state tree with values being account states of accounts associated with the blockchain network and keys being hash values of the corresponding account states, wherein each of the shared storage nodes and each of the consensus nodes are implemented in separate computer devices; 
generating, by the consensus node, a first hash value of a first account state corresponding to the first transaction, wherein the first account state is stored in the historic state tree; 
sending, by the consensus node, the first hash value to a first storage node of the one or more shared storage nodes; 
receiving, by the consensus node and from the first storage node, data representing the first account state; 
generating, by the consensus node, a second hash value of the received data; comparing, by the consensus node, the first hash value to the second hash value; 
determining, by the consensus node, the first hash value is equal to the second hash value; and 
responsive to determining the first hash value is equal to the second hash value, verifying, by the consensus node, the first account state is part of the blockchain network based on determining the first hash value is equal to the second hash value.

Claim 12. 	(Currently Amended) The non-transitory, computer-readable storage medium of claim 11, wherein verifying the first account state is part of the blockchain network comprises verifying, by the consensus node, the first transaction is stored by the one or more shared storage nodes based on simplified payment verification.

Claim 13. 	(Original) The non-transitory, computer-readable storage medium of claim 11, wherein sending the current state information further comprises sending the current state information and a hash value of the current state information as KVP to the one or more shared storage nodes of the blockchain network.

Claim 14. 	(Currently Amended) The non-transitory, computer-readable storage medium of claim 11, wherein the current state information and the first transaction sent by the consensus node includes a digital signature generated, by the consensus node, based on a private key associated with the consensus node.

Claim 15.	(Canceled)

Claim 16.	(Previously Presented) The non-transitory, computer-readable storage medium of claim 11, wherein the blockchain network includes at least f + 1 shared storage nodes and no more than 2f + 2 consensus nodes, and wherein f is a maximum number of faulty shared storage nodes and consensus nodes that can be tolerated within the blockchain network.

Claim 17. 	(Previously Presented) The non-transitory, computer-readable storage medium of claim 11, wherein the one or more shared storage nodes are elected by receiving 2f + 1 votes from all 3f + 1, 3f + 2, or 3f + 3 nodes of the blockchain network, and wherein f is a maximum number of faulty shared storage nodes and consensus nodes that can be tolerated within the blockchain network.

Claim 18. 	(Previously Presented) The non-transitory, computer-readable storage medium of claim 11, wherein a current state tree includes KVPs with values being account sates associated with a current block and keys being node IDs corresponding to nodes of the current state tree and a block ID corresponding to the current block.

Claim 19.	(Canceled)

Claim 20. 	(Currently Amended) The non-transitory, computer-readable storage medium of claim 11, wherein a current state tree and the historic state tree are stored, by the one or more shared storage nodes, as a fixed depth Merkle tree.

Claim 21.	(Currently Amended) A computer-implemented system, comprising: a consensus node and one or more shared storage nodes of a blockchain network, each of the consensus node and the one or more shared storage nodes comprising: 
one or more computers; and 
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing 
receiving, by a consensus node of [[a]]the blockchain network, a request to execute a first transaction within the blockchain network; 
processing the first transaction within a first block of the blockchain network;
storing, by the consensus node of the blockchain network, a block header and current state information associated with the first block of the blockchain network;
sending, by the consensus node of the blockchain network, the current state information and the first transaction associated with the first block of the blockchain network to one or more shared storage nodes of the blockchain networkj[,]] 
storing, at one or more shared storage nodes, at the one or more shared storage nodes as a plurality of key-value pairs (KVPs) of a historic state tree with values being account states of accounts associated with the blockchain network and keys being hash values of the corresponding account states, wherein each of the shared storage nodes and each of the consensus nodes are implemented in separate computer devices; 
generating, by the consensus node, a first hash value of a first account state corresponding to the first transaction, wherein the first account state is stored in the historic state tree; 
sending, by the consensus node, the first hash value to a first storage node of the one or more shared storage node 
receiving, by the consensus node and from the first storage node, data representing the first account state; 
generating, by the consensus node, a second hash value of the received data; Application No. : 16/714,484 Filed: December 13, 2019 Page: 8 of 13 
comparing, by the consensus node, the first hash value to the second hash value; 
determining, by the consensus node, the first hash value is equal to the second hash value; and 
responsive to determining the first hash value is equal to the second hash value, verifying, by the consensus node, the first account state is part of the blockchain network based on determining the first hash value is equal to the second hash value.

Claim 22. 	(Currently Amended) The system of claim 21, wherein verifying the first account state is part of the blockchain network comprises verifying, by the consensus node, the first transaction is stored by the one or more shared storage nodes based on simplified payment verification.

Claim 23.	(Original) The system of claim 21, wherein sending the current state information further comprises sending the current state information and a hash value of the current state information as KVP to the one or more shared storage nodes of the blockchain network.

Claim 24. 	(Currently Amended) The system of claim 21, wherein the current state information and the first transaction sent by the consensus node includes a digital signature generated, by  based on a private key associated with the consensus node.

Claim 25.	(Canceled)

Claim 26.	(Previously Presented) The system of claim 21, wherein the blockchain network includes at least f + 1 shared storage nodes and no more than 2f + 2 consensus nodes, and wherein f is a maximum number of faulty shared storage nodes and consensus nodes that can be tolerated within the blockchain network.

Claim 27. 	(Previously Presented) The system of claim 21, wherein the one or more shared storage nodes are elected by receiving 2f + 1 votes from all 3f+ 1, 3f+ 2, or 3f + 3 nodes of the blockchain network, and wherein f is a maximum number of faulty shared storage nodes and consensus nodes that can be tolerated within the blockchain network.

Claim 28.	(Previously Presented) The system of claim 21, wherein a current state tree includes KVPs with values being account sates associated with a current block and keys being node IDs corresponding to nodes of the current state tree and a block ID corresponding to the current block.

Claim 29.	(Canceled)

Claim 30. 	(Currently Amended) The system of claim 21, wherein a current state tree and the historic state tree are stored, by the one or more shared storage nodes, as a fixed depth Merkle tree.
Reasons for Allowance

Claims 1-4, 6-8, 10-14, 16-18, 20-24, 26-28 and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 11 and 21 are directed to communicating and sharing blockchain data. Gleichauf (US 10,291,627 B2) discloses a computer-implemented method for communicating, within a blockchain network, shared blockchain data, the method comprising: 	sending, by a consensus node of a blockchain network current state information and one or more transactions associated with a current block of a blockchain to one or more shared storage nodes of the blockchain network (Fig. 1 (102), Fig. 3 (304); Col. 7 lines 39-42, Col. 11 lines 26-37, Col. 14 lines 52-57, Col. 15 lines 59-63, Col. 16 lines 46-61, Col. 17 line 65-Col. 18 line 10), wherein the historic state information is stored … of a historic state tree with values being account states of accounts associated with the blockchain network and keys being hash values of the corresponding account states (Col. 4 lines 48-64, Col. 8 lines 58-67, Col. 19 lines 24-43).
Additionally, Christidis et al. (US 2019/0156332 A1) discloses key-value pairs (KVPs) (Fig. 1B; ¶0004, ¶0019, ¶0023).




However, the prior art does not teach nor fairly suggest neither singly nor in combination:
receiving, by a consensus node of a blockchain network, a request to execute a first transaction within the blockchain network
processing, by the consensus node, the first transaction within a first block of the blockchain network
storing, by the consensus node of the blockchain network, a block header and current state information associated with the first block of the blockchain network
storing, at one or more shared storage nodes, the current state information and the first transaction as historic state information,…at the shared storage nodes …..,wherein each of the shared storage nodes and each of the consensus nodes are implemented in separate computer devices;
generating, by the consensus node, a first hash value of a first account state corresponding to the first transaction, wherein the first account state is stored in the historic state tree
sending, by the consensus node, the first hash value to a first storage node of the one or more shared storage nodes; 
receiving, by the consensus node and from the first storage node, data representing the first account state; 
generating, by the consensus node, a second hash value of the received data
comparing, by the consensus node, the first hash value to the second hash value;-
determining, by the consensus node, the first hash value is equal to the second hash value; and 
responsive to determining the first hash value is equal to the second hash value, verifying, by the consensus node, the first account state is part of the blockchain network based on determining the first hash value is equal to the second hash value.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128.  The examiner can normally be reached on 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEHRA RAZA/Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685